Citation Nr: 9911257	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-14 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


REMAND

The veteran served on active duty from March 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
September 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The veteran contends that his current prostrate disorder was 
incurred during service.  His service medical records reflect 
that in 1971 he presented with complaints of painful 
urination and pain located in his prostatic and urethral 
regions.  A service record dated in November 1971 indicates 
that a diagnosis of prostatitis or hemorrhagic urethritis was 
made at that time.  The report of separation examination 
dated in December 1971, noted the veteran's complaints of 
painful urination. 

In his statements and his May 1997 hearing testimony, the 
veteran reported post- service private and VA medical 
treatments for his prostate disorder symptoms.  The medical 
reports that would have been generated by those private and 
VA physicians are not associated with the claims file, and it 
does not appear that such records have been requested.
 
The Board notes that VA does not have a statutory duty to 
assist a veteran in developing facts pertinent to a claim 
which is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); see also Boeck v. Brown, 6 Vet. App. 14, 17 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, if 
the veteran's application for benefits is incomplete, 
regulations provide that VA shall notify the claimant of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West 1991).  An application is incomplete if VA is 
put on notice of the likely existence of evidence that would 
be relevant to, and indeed necessary for, a full and fair 
adjudication of a veteran's claim.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  Under the circumstances of this 
case, the Board is of the opinion that the RO has been put on 
notice that relevant evidence exists, or could be obtained, 
which, if true, may make the veteran's claim plausible.  Such 
records should be associated with the file prior to further 
consideration by the Board.
Accordingly, this case is remanded to the RO for the 
following:

1. The RO should ensure that all records 
of the veteran's post-service VA 
treatment and/or evaluations for symptoms 
of his prostate disorder are associated 
with his claims file.  Specifically, the 
RO should obtain records from the VA 
Medical Center located in Long Beach, 
California, showing treatment of the 
veteran in December 1971 and thereafter.  
The RO should document all attempts to 
obtain such records in the veteran's 
claims file.

2. The RO should inform the veteran that 
he should submit copies of medical 
records from all private medical care 
providers who have examined or treated 
him for a prostate disorder since his 
release from military service.  The RO 
should also advise the veteran that if he 
wishes VA to assist him in obtaining such 
records he should provide VA with the 
names and addresses of all physicians who 
have information pertinent to his claim 
as well as his authorization for such 
physicians to release medical records to 
VA.  It is noted that the veteran has 
indicated that he received treatment from 
a physician in Oceanside, California, and 
another in Anaheim, California, as well 
as from the following:  San Diego Urology 
Clinic, California; South Coast Urology, 
California; the health department in 
Santa Ana, California; the health 
department in La Mirada, California; the 
Smith-Hanna Medical Group; Saddleback 
Urology; and Drs. Moseley, Collins, 
Ragsdale, Groth, and Mandelbaum.

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and assess whether the veteran's 
claim is well grounded, and if so, 
whether a VA examination is warranted for 
assisting the RO in its determination of 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


